Citation Nr: 1425494	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  06-31 217	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

3.  Entitlement to service connection for loss of use of all extremities.

4.  Entitlement to special monthly compensation for loss of use of all extremities.

5.  Entitlement to specially adapted housing allowance or special home adaptation grant.

6.  Entitlement to an automobile allowance or specially adapted equipment.

7.  Evaluation of cervical strain with degenerative disc disease, evaluated as 10 percent disabling prior to August 22, 2008.


8.  Evaluation of cervical strain with degenerative disc disease, evaluated as 20 percent disabling effective August 22, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate A. Sosna, General Attorney


INTRODUCTION

The Veteran had active service from October 1972 to July 1975 and from June 1987 to March 1990.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  In February 2009, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In January 2012, the Board issued a decision that, in part, denied the claims of entitlement to service connection for peripheral neuropathy of the upper extremities; entitlement to service connection for peripheral neuropathy of the lower extremities; entitlement to service connection for loss of use of all extremities; entitlement to special monthly compensation for loss of use of all extremities; entitlement to specially adapted housing allowance or special home adaptation grant; entitlement to an automobile allowance or specially adapted equipment; evaluation of cervical strain with degenerative disc disease, evaluated as 10 percent disabling prior to August 22, 2008; and evaluation of cervical strain with degenerative disc disease, evaluated as 20 percent disabling effective August 22, 2008.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the February 2009 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the January 2012 Board decision that denied entitlement to service connection for peripheral neuropathy of the upper extremities; entitlement to service connection for peripheral neuropathy of the lower extremities; entitlement to service connection for loss of use of all extremities; entitlement to special monthly compensation for loss of use of all extremities; entitlement to specially adapted housing allowance or special home adaptation grant; entitlement to an automobile allowance or specially adapted equipment; evaluation of cervical strain with degenerative disc disease, evaluated as 10 percent disabling prior to August 22, 2008; and evaluation of cervical strain with degenerative disc disease, evaluated as 20 percent disabling effective August 22, 2008 is vacated.  The remainder of the January 2012 Board decision remains undisturbed. 



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


